Citation Nr: 9903916	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
anxiety reaction.

2.  Entitlement to an increased (compensable) evaluation for 
strain, lumbar muscles.

3.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a August 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued 
noncompensable evaluations for service-connected anxiety 
reaction and strain, lumbar muscles.


REMAND

In the appellant's VA Form 9, he stated that he wanted a 
hearing before a Member of the Board at the RO.  In a 
November 1998 letter, the RO wrote the appellant a letter 
offering him the opportunity to have a video conference with 
a Member of the Board in lieu of a hearing at the RO before a 
member of the Board.  The appellant did not respond to the 
November 1998 letter, and, thus, it is assumed the appellant 
still wants a hearing before a Member of the Board at the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing before a 
traveling section of the Board.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


